The Disciplinary Review Board having filed a certification of Board Counsel pursuant to Rule 1:20-17(e) (1), reporting that Bryan Blaney of Montclair, who was admitted to the bar of this State in 1987, has failed to pay the administrative costs assessed in connection with disciplinary proceedings that resulted in the imposition of discipline by Order filed May 17, 2018 (DRB 17-110), and good cause appearing;
It is ORDERED that Bryan Blaney be temporarily suspended from the practice of law pending payment in full of the assessed administrative costs and accrued interest as determined by the Disciplinary Review Board, effective October 22, 2018, and until the further Order of the Court; provided, however, that this Order shall be vacated automatically if the Disciplinary Review Board reports that prior to the effective date of the suspension, payment in full has been made or that a satisfactory installment payment plan is in place and current; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that Bryan Blaney be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further **165ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.